                                          Case 5:20-cv-08570-LHK Document 47 Filed 02/09/21 Page 1 of 2




                                   1
                                   2

                                   3
                                   4

                                   5
                                   6
                                   7
                                   8                                   UNITED STATES DISTRICT COURT
                                   9
                                                                      NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                                                             SAN JOSE DIVISION
                                  11
                                  12     MAXIMILIAN KLEIN, et al.                           Case No. 20-CV-08570-LHK
Northern District of California
 United States District Court




                                  13                    Plaintiffs,                         ORDER GRANTING MOTIONS TO
                                                                                            RELATE; CONSOLIDATING CASES;
                                  14             v.                                         SETTING CASE SCHEDULE;
                                                                                            DENYING STIPULATION AND
                                  15     FACEBOOK, INC.,                                    MOTIONS AS MOOT
                                  16                    Defendant.                          Re: Dkt. Nos. 19, 34, 38, 39, 41, 45, 46
                                  17
                                  18          The Court GRANTS: (1) Vickie Sherman, Lezah Neville-Marrs, Katherine Loopers, and
                                  19
                                       Jarred Johnson’s motion to relate Sherman v. Facebook, Inc., No. 20-CV-08721-JSW (N.D. Cal.
                                  20
                                       filed Dec. 9, 2020), to the above captioned case, ECF No. 19; (2) Plaintiffs’ motion to relate
                                  21
                                       Kupcho v. Facebook, Inc., No. 20-CV-08815-JSW (N.D. Cal. filed Dec. 11, 2020); Dames et al. v.
                                  22
                                  23   Facebook, Inc., No. 20-cv-08817-HSG (N.D. Cal. filed Dec. 11, 2020); and Steinberg v.

                                  24   Facebook, Inc., 20-CV-09130-VC (N.D. Cal. filed Dec. 17, 2020) to the above captioned case,

                                  25   ECF No. 34; (3) Jessica L. Layser’s motion to relate Layser v. Facebook, Inc., No. 21-CV-00337-
                                  26
                                       VC (N.D. Cal. filed Jan. 13, 2021) to the above captioned case, ECF No. 41; and (4) Facebook’s
                                  27
                                                                                        1
                                  28   Case No. 20-CV-08570-LHK
                                       ORDER GRANTING MOTIONS TO RELATE; CONSOLIDATING CASES; SETTING CASE SCHEDULE;
                                       DENYING STIPULATION AND MOTIONS AS MOOT
                                          Case 5:20-cv-08570-LHK Document 47 Filed 02/09/21 Page 2 of 2




                                       motion to relate Rosenman v. Facebook, Inc., No. 21-CV-00336-VC (N.D. Cal. filed Feb. 5, 2021)
                                   1
                                   2   to the above captioned case, ECF No. 46. The Court also concludes that Affilious, Inc. et al. v.

                                   3   Facebook, Inc., No. 20-CV-09217-EMC (N.D. Cal. filed Dec. 18, 2020) is related to the above-

                                   4   captioned case pursuant to Civil Local Rule 3-12(b).
                                   5
                                              The Court consolidates all of these class action cases. The Court sets the following
                                   6
                                       deadlines in these consolidated cases:
                                   7
                                        Filing of Motions for Appointment of Interim Lead      Motions: March 5, 2021
                                   8    Plaintiffs’ Counsel                                    Oppositions, if any: March 10, 2021
                                                                                               Hearing: March 18, 2021 at 1:30 p.m.
                                   9
                                        Initial Case Management Conference. The parties        April 7, 2021 at 2 p.m.
                                  10    shall file a joint case management statement on
                                        March 31, 2021.
                                  11    Filing of Consolidated Class Action Complaint          April 22, 2021
                                        Filing of Response, likely a Motion to Dismiss         Motion to Dismiss: May 20, 2021
                                  12                                                           Opposition: June 17, 2021
Northern District of California
 United States District Court




                                  13                                                           Reply: July 1, 2021
                                                                                               Hearing: July 15, 2021 at 1:30 p.m.
                                  14
                                              In the instant case, the Court denies as moot the parties’ stipulation to extend the answer
                                  15
                                       deadline, ECF No. 45; Facebook’s motion to stay, ECF No. 38; and Facebook’s motion to shorten
                                  16
                                  17   time, ECF No. 39.

                                  18   IT IS SO ORDERED.
                                  19
                                       Dated: February 9, 2021
                                  20
                                                                                       ______________________________________
                                  21                                                   LUCY H. KOH
                                                                                       United States District Judge
                                  22
                                  23
                                  24
                                  25
                                  26
                                  27
                                                                                        2
                                  28   Case No. 20-CV-08570-LHK
                                       ORDER GRANTING MOTIONS TO RELATE; CONSOLIDATING CASES; SETTING CASE SCHEDULE;
                                       DENYING STIPULATION AND MOTIONS AS MOOT
